[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                               No. 09-12130                APRIL 5, 2010
                         ________________________           JOHN LEY
                                                             CLERK
                       D. C. Docket No. 05-00099-CV-1

KWABENA MAWULAWDE,
M.D.,

                                                          Plaintiff-Appellant,

                                    versus

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA,
DANIEL W. RAHN,
M.D., Indiv. and in his Official
Capacity as President, Medical
College of Georgia
DAVID STERN, Indiv. an in his
Official Capacity as Dean, School
of Medicine, Medical College of Georgia,
DON SNELL, Indiv. and in his Official
Capacity as President and CEO, MCG Health, Inc.,
MCG HEALTH, INC.,


                                                        Defendants-Appellees.
                         ________________________

                                No. 09-16172
                        ________________________
                       D. C. Docket No. 05-00099-CV-1

KWABENA MAWULAWDE,
M.D.,

                                                              Plaintiff-Appellant,

                                     versus

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF Georgia,
DANIEL W. RAHN, M.D., Indiv.
and in his Official Capacity as
President, Medical College of Georgia,
DAVID STERN, Indiv. and in his Official
Capacity as Dean, School of Medicine,
Medical College of Georgia
DON SNELL, Indiv. and in his Official
Capacity as President and CEO, MCG Health, Inc.,
MCG HEALTH, INC.,


                                                          Defendants-Appellees,

MEDICAL COLLEGE OF GEORGIA,

                                                                      Defendant.
                         ________________________

                  Appeals from the United States District Court
                      for the Southern District of Georgia
                        _________________________
                                (April 5, 2010)

                                        2
Before BIRCH, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

      After careful review of the record and briefs of the parties, as well as having

had the benefit of oral argument, we AFFIRM the judgment of the district court.




                                          3